 In the MatterOfWEYERHAEUSER TIMBER COMPANY,EMPLOYERandCHAUFFEURS,TEAMSTERSAND HELPERS UNION, LOCALNo. 252, AFL,PETITIONERCaseNo. 19RC-302.Decided January17,1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Hubert J.Merrick, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.At the close of the hearing, the Inter-venor moved to dismiss the petition.For reasons stated hereinafterunder paragraph numbered three, the motion is granted'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests that a unit of all log and dump truck driversat the Vail-McDonald branch of the Employer be found appropriatefor the purposes of collective bargaining.sThe Employer and the'The Employer's request for oral argument is denied inasmuch as we believe the issuesand positions of the parties were adequately presented in the record and the briefs andfor the further reason that the central issue herein was recently argued before the BoardinWeyerhaeuser Timber Company(Springfield Lumber Division),87 NLRB 106, andNettleton Timber Company,87NLRB 139.1InternationalWoodworkers of America,Local 2191,and Local 3-306,CIO, hereincollectively referred to as the Intervenor, appeared at the hearing and were grantedintervention by the hearing officer on the basis of sufficient contractual interest.3The Petitioner indicated at the hearing that it would accept as an alternative to thesingle unit of all truck drivers,two separate units consisting respectively,of the driversat Vail and the operators at Doty and :McDonald.The Intervenor at the present timerepresents all production and maintenance employees,including the truck drivers, intwo units corresponding to the division referred to by the Petitioner.In view of ourfindings herein as to the inappropriateness of severance of log and dump truck drivers,we feel it unnecessary to consider the alternate unit advanced by the Petitioner.88 NLRB No.36.155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntervenor,however,contend that the proposed unit is inappropriateon the grounds that the prior bargaining history, the skills of thedrivers and their integration into the essential production processesof the plant,are all inconsistent with severance of these employeesfrom the existing bargaining units.,The Vail-McDonald branch is one of.the Employer's numerouslogging and sawmill plants in the Pacific Northwest.The operationsconcerned herein are conducted at Vail,McDonald,and Doty, in theState of Washington.'At'these camps,the Employer is primarilyengaged in logging, and the timber is.eventually shipped to its mill atEverett,Washington,for further processing into lumber and pulp.Headquarters for the branch and the main buildings are located atVail witha few maintenance shops and an office at McDonald and asmall maintenance building at. the Doty area.Approximately Z35production and maintenance employees are presently utilized in the.operations.Of these, 360 are at Vail and the remainder divided-between the other 2 camps.Prior to 1945, the Employer used rail transport. to move the cuttimber from the logging camps to the mill. In that year, however, thefirst log truck was placed in service and at the present time 20 log anddump trucks are in operation at Vail and McDonald and approxi-mately14 trucks at Doty.The Employer, at the time of the hearing,employed 35 log truck drivers, 2 standby drivers for log trucks, and10 dump truck operators.At Vail' and McDonald the drivers areunder the supervision of the truck foreman who reports to the camplogging superintendent.There is occasional interchange between thelog and dump truck operators and fequent interchange between camps.The log trucks are in operation over company-built and -maintainedroads and transport the felled timber from loading stations in thewoods to reload stations on a railway spur.At McDonald, the truckshaul for a distance of 3.7 miles, at Doty, 1.4 miles, and at Vail, for11.8 miles.The dump trucks are used primarily in the constructionof logging roads and their maintenance.The working conditions and interests of the truck drivers do notappear to be essentially different from those of other production andmaintenance employees at this plant.The drivers are paid on thesame hourly basis, have the same hours of work, overtime provisions,seniority system and grievance machinery, hiring procedure, ultimatesupervision, plant and safety rules, and accident and hospital plansas other employees at these operations.Bunkhouse, food, and livingaccommodations are the same for all employees. Some interchangebetween the drivers and production and maintenance workers occurson occasions when a reduction in the crew of drivers is made necessary WEYERHAEUSER TIMBER COMPANY157by weather or operating difficulties, in which event, the drivers areassigned to other jobs.As noted previously, the Intervenor has con-tractually represented all production and maintenance employees atthe Vail-McDonald branch including the truck drivers for the past12 years.In prior cases concerning this issue, we have found that skilledemployees in the lumber industry such as the drivers concerned herein,have- historically and technologically deviated from the set patternsof craft work and training to the more flexible status of highly quali-fied specialists.We discern no important difference in the situationpresented in the record herein from our earlier decisions.Accord-ingly, in light of the integration of the truck drivers with the Em-ployer's production processes, the historical pattern of bargaining inthe lumber industry and at this branch, and the resulting mutualityof interests and working conditions of all employees, we believe thata unit confined to all truck drivers at the Employer's Vail-McDonaldbranch is inappropriate for the purposes of collective bargaining.'We shall therefore dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed in Case No. 19-RC-302,be, and it hereby is, dismissed.MEMBER MuRDocK took no part in the consideration of the aboveDecision and Order.4 SeeWeyerhaeuser Timber Company(Springfield Lumber Division),87 NLRB 1076;Nettleton Timber Company,87 NLRB 1319,and cases cited therein.